Case 4:13-cv-03438 Document,120 Filed on 02/27/20 in TXSD Page 1 of 2

United States Courts
Southern District of Texas

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF TEXAS FEB 27 2920

HOUSTON DIVISION -
David J. Bradley, Clerk of Court

Robert Alan Fratta, Petitioner xX
CIVIL ACTION No. 4:13-cv—03438

x

V.

Lorie Davis, Respondent

NOTICE OF APPEAL

Notice is hereby given to Respondent Lorie davis, the only other party
in this case, that Petitioner Robert Alan Fratta is appealing the Order
issued by the Federal District Court: on 2/13/20 (Dkt. 118), and also the
judgment issued on 9/18/17 in docket 81. (See also Dkt. 80).

The aforementioned appeal is attached.

Submitted by:

li

Robert Alan Fratta
Polunsky Unit, #999189
3872 FM 350 South
Livingston, TX 77351

Signed: 2/23/20

Mailed/Filed: 2/24/20
age 2 of 2

“age

Boer A featts.
Palunshy tla it + #995186

Bor bn 250 Souztt
AVing ston, 7a 4X D937

LEGAL

3-cV-03438 Document 120 Filed on 0

 

a
BNI
\
!
t
!

Case 4:1

SMT

25 FEB ROR0 PM:

 

OREVER i USA
$8 OTOHLORO: usa ell 7

Clerk david J. brat /e
7 United States Courts ”
Ss Yo; bob Ca fey Lt S Court house Southern Dist of Texas

S/S ask SF FEB 27 2020
bo usdton , 7X David J, Bradley, Clerk 6f Court,
cena a

 

   
